Case: 15-11406    Date Filed: 01/19/2016   Page: 1 of 3


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 15-11406
                           Non-Argument Calendar
                         ________________________

                  D. C. Docket No. 8:15-cv-00428-VMC-AEP



WACHOVIA BANK N.A.,

                                                                Plaintiff-Appellee,

WELLS FARGO BANK, N.A.,
f.k.a. Wachovia Bank, N.A.,
J. ANTHONY VANNESS,
Attorney, et al.,


                                                             Counter Defendants-
                                                                      Appellees,

                                        versus

HOLLY BENNETT,
Personal Representative of Titus Campbell,

                                                                      Defendant-
                                                                Counter Claimant-
                                                                       Appellant.
               Case: 15-11406      Date Filed: 01/19/2016     Page: 2 of 3


                             ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                           ________________________

                                   (January 19, 2016)

Before ROSENBAUM, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

       Holly Bennett, proceeding pro se, appeals from the district court’s denial of

her motion for relief from a remand order in which she argued that her removal of

a state-court action against her was supported under 28 U.S.C. § 1442(a)(3).

Construing her arguments liberally, Bennett appears to argue that her counterclaim

independently supports the removal of this action from state court.

       We review de novo whether a district court had federal subject matter

jurisdiction following removal. Castleberry v. Goldome Credit Corp., 408 F.3d
773, 780-81 (11th Cir. 2005). Generally, a defendant may remove an action

initiated in state court to a federal district court as long as that federal district court

would have had original jurisdiction over the action. 28 U.S.C. § 1441. However,

if that district court lacks subject matter jurisdiction, it shall remand the case to

state court. Id. § 1447(c). Under § 1442(a)(3), a person that is an “officer of the

courts of the United States, for or relating to any act under color of office or in the




                                             2
               Case: 15-11406     Date Filed: 01/19/2016   Page: 3 of 3


performance of his duties” may remove a civil action directed against them to the

relevant federal district court. Id. § 1442(a).

      “An order remanding a case to the State court from which it was removed is

not reviewable on appeal or otherwise, except that an order remanding a case to the

State court from which it was removed pursuant to section 1442 or 1443 of this

title shall be reviewable by appeal or otherwise.” Id. § 1447(d).

      Because Bennett is not an “officer of the courts of the United States,” the

district court did not err in denying Bennett’s motion for relief from judgment

based on her argument that removal was proper under § 1442(a)(3). Accordingly,

we affirm the district court’s order.

      AFFIRMED.




                                           3